Citation Nr: 0933215	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar strain/sprain (lumbar spine disability), currently 
rated 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
cervical myofascial pain syndrome (cervical spine 
disability), currently rated 10 percent disabling before 
October 31, 2008.

3.  Entitlement to an increased rating for service-connected 
cervical spine disability, currently rated 20 percent 
disabling from October 31, 2008.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for left shoulder 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
January 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a hearing at the RO before the 
undersigned in November 2006.  A transcript of the proceeding 
is of record.  

The Board remanded the claims in March 2008 for further 
development and consideration.  

A May 2009 rating decision granted an increased, 20 percent, 
rating for the Veteran's cervical spine disability, effective 
October 31, 2008.  The Veteran continues to appeal for a 
higher rating for this disability.  See AB v. Brown, 6 Vet. 
App. 35 (1993). 



FINDINGS OF FACT

1.  The preponderance of the evidence shows that that the 
Veteran's low back disability demonstrated flexion greater 
than 30 degrees; without incapacitating episodes 
necessitating bed-rest prescribed by a physician, or any 
secondary neurological manifestations warranting a separate 
compensable rating.

2.  Before October 31, 2008, the preponderance of the 
evidence shows the Veteran's service-connected cervical spine 
disability is manifested by no more than mild limitation of 
motion with a combined range of motion greater than 170 
degrees; without incapacitating episodes necessitating bed-
rest prescribed by a physician, or any secondary neurological 
manifestations warranting a separate compensable rating.

3.  From October 31, 2008, the preponderance of the evidence 
shows that that the Veteran's cervical spine disability 
demonstrated forward flexion no worse than 15 degrees, with 
no evidence of ankylosis or incapacitating episodes; without 
incapacitating episodes necessitating bed-rest prescribed by 
a physician, or any secondary neurological manifestations 
warranting a separate compensable rating.

4.  The preponderance of the evidence shows that the Veteran 
does not currently have a right shoulder disability related 
to service.

5.  The preponderance of the evidence shows that the Veteran 
does not currently have a left shoulder disability related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected cervical spine disability have not been met 
before October 31, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2008).

3.  The criteria for a rating in excess of 20 percent for 
cervical strain have not been met from October 31, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2008).

4.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

5.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The increased rating claims involve "downstream" issues, as 
the initial claims for service connection were granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluations assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the service connection claims, while the 
notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Consideration must be given to the Veteran's possible 
entitlement to "staged" ratings to compensate her for times 
since filing her claim when the disabilities may have been 
more severe than at other times during the course of her 
initial appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis,

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine,

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine,

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.

Diagnostic Code 5243 provides the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.

Regarding the Veteran's low back disability, she is entitled 
to the current 20 percent rating, but no higher, since she 
has displayed forward flexion of 60 degrees during October 
2004 VA examination and of 80 degrees during October 2008 
examination.  The Veteran was awarded a higher increased, 20 
percent, rating due to objective evidence of painful motion.  
However, an even higher rating is not warranted as the 
Veteran's lumbar spine disability does not approximate 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, even considering functional limitation due to painful 
motion.  

Before October 31, 2008, the Veteran demonstrated flexion of 
20 degrees and a combined range of motion of 220 degrees as 
noted on October 2004 VA examination.  

From October 31, 2008, there is no clinical evidence showing 
that forward flexion of the cervical spine was 15 degrees or 
less; or; favorable ankylosis of the entire cervical spine, 
as noted on October 2008 VA examination.

The Veteran also has functional impairment, pain, and pain on 
motion in the cervical spine.  See DeLuca, supra.  However, 
neither the lay nor medical evidence reflects that such 
impairment is the functional equivalent of combined range of 
motion of the cervical spine not greater than 170 degrees 
before October 31, 2008; or that such impairment in the 
cervical spine is the functional equivalent of forward 
flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis, thereafter.  In a February 2009 
addendum, the examiner stated that the Veteran's subjective 
complaints were out of proportion to the objective findings 
on examination.

Regarding any spinal disability, there is no indication of 
prescribed bed rest, so a rating under incapacitating 
episodes is inapplicable.

Consideration must also be given to any associated objective 
neurologic abnormalities (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note 1.  However, there 
is no evidence of any neurological manifestations of the 
Veteran's cervical and low back disabilities.  The VA 
examination reports dated in October 2004 and October 2008 
reflected a normal neurological examination, the October 2004 
examination report noted the there were no cervical or lumbar 
radiculopathy, and the October 2008 examination report noted 
no lumbar radiculopathy.  In a February 2009 addendum, the 
examiner noted the Veteran's complaints of referred pain into 
the shoulder areas likely due to mild cervical degenerative 
disc disease, but that a magnetic resonance imaging (MRI) of 
the cervical spine conducted in April 2007 found no herniated 
disc or spinal cord abnormality.   

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted.  At no time during the pendency of these 
claims, have the disabilities been more or less disabling 
than as currently rated.

B.  Service Connection Claims 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability. 

The Veteran contends that she sustained bilateral shoulder 
conditions due to running, carrying a heavy backpack on long 
marches, and sustaining a fall during a march.

The Veteran's service treatment records show that in August 
2000, the Veteran complained of radiating pain into the 
shoulders.  

A VA examination was conducted in October 2004.  The examiner 
reviewed the Veteran's claims file and diagnosed bilateral 
shoulder sprain and strain, resolved.  

A VA examination was conducted in October 2008.  In a January 
2009 addendum, the examiner stated that the Veteran's claims 
file was reviewed and there is no clinical suspicion of acute 
injury or other shoulder pathology.  In a February 2009 
addendum, the examiner stated that the Veteran's claims file 
was reviewed and there is no evidence of shoulder joint 
pathology on examination, and bilateral shoulder X-rays were 
negative.  The examiner also stated that the Veteran's 
subjective complaints were out of proportion to the objective 
findings on examination.  

The Veteran genuinely believes that she currently has a 
bilateral shoulder disability caused by service.  The Veteran 
is competent to comment on her symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the presence of a chronic shoulder disability and 
her views are of no probative value.  And, even if her 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the 
medical professionals who reviewed the Veteran's claims file 
and provided the reasons for their opinions.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).

Based on the foregoing evidence of record, the Veteran 
suffers from no demonstrable shoulder disabilities.  Absent 
any competent medical evidence of any current disabilities, 
the preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
bilateral shoulder disabilities is not warranted.


ORDER

Entitlement to an increased rating for service-connected low 
back disability is denied.

Entitlement to an increased rating for service-connected 
cervical spine disability before October 31, 2008, is denied.

Entitlement to an increased rating for service-connected 
cervical spine disability from October 31, 2008, is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


